 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcElrath Poultry Company, Inc.' and AmalgamatedMeat Cutters &Butcher Workmen of North Ameri-ca, AFL-CIO, Local 405. Case 10-CA-9822October 11, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOOn May 14, 1973, Administrative Law Judge Abra-ham H. Mailer issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional LaborRelationsBoard has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm with modifications the rul-ings,findings,2and conclusions of the AdministrativeLaw Judge and to adopt his recommended Order.While we agree with the Administrative Law Judgethat the employees involved in the unfair labor prac-tices are not "agricultural laborcrs" within the intend-ment of Congress, and thus not removed from theprotection of the National Labor Relations Act, asamended, we do so based on the following analysis ofthe nature of the employing enterprise and the jobfunctionsof the affected employees.Respondent, a wholly owned subsidiary of CorbittPoultry Products, Inc., at all times pertinent herein1The name of Respondent appears ascorrectedat the hearing.2In agreeingwith the Administrative Law Judge that employees John H.Collins, JerryWhite, and LewisHatley were discriminatorily terminated onSeptember 22, 1972, we do not adopt the Adminsitrative Law Judge's findingthat on September21 employee Doyalreportedto Supervisor McCamy thatCollins solicitedDoyal's support for the Union,as the record does notsupport such inference.We rely on the otherdirectevidence, contained in theBrooks, White, Collins conversation on September 21 that Respondent wasaware of the union sympathiesof Collins andWhite prior to theirdischarges.Although there is nodirectevidence that Respondenthad anyknowledgeof Hatley's union activitiesprior tohis discharge,we are satisfied that knowl-edge of Hatley's antecedent union sympathiescan reasonably be imputed toRespondent since Hatley had signed a unioncard 3 daysbefore his dischargeand was discharged the sameday aswerethe otherdiscriminatees and undersimilar circumstances,i.e., hisdischargewas precipitateand based on pretex-tual reasons.The Cotton Lumber Company,185 NLRB 602, In. 2.We are ofthe view that it was Respondent's predischarge union animusthat triggered the dischargesof Collins, White, andHalley.This animus maybe inferred from the repeated interrogationsof White by SupervisorBrooks,the precipitate discharges the sameday for otherpretextual reasons, andRespondent's knowledge or suspicionof the threeemployees'union andRespondent's knowledge or suspicion of the threeemployees'union sympa-thies.In these circumstances,we find thatthe postdischarge8(a)(1) threatsby Respondentto Rogers tendto corroboratethis preexisting animus. SeeMajestic Molded Products, Inc.,143 NLRB 71, enfd. 330 F.2d 603 (C.A. 2).In the absence of exceptions,we adopt,pro forma,the Administrative LawJudge'sdismissal of allegationsof coerciveinterrogation.was essentially engaged in the business of operating afeed mill, a fleet of trucks, and a hatchery. This wasfor the purpose of assuring Colonial Poultry ProductsDivision of Corbitt a supply of grown chickens forprocessing for market. In this undertaking Respon-dent contracted with independent farmers to raise thechicks which it owned to maturity.The job functions of Respondent's above employ-ees are asfollows. Hatley, a truckdriver, transportedfeed from Respondent's and another feed mill to thechicken houses on the farms. Collins, a tractor-trailerdriver, transported corn from independently ownedfarms to Respondent's feed mill. White was a truckmechanic engaged in servicing and maintainingRespondent's trucks.Rogerswas a miller inRespondent's feed mill.Respondent's basic contention is that it is engagedin a farming operation of hatching and raising chick-ens and thus all of its employees are engaged in farm-ing, and therefore exempt from the Act. We do not soconstrue the following applicable statutory provi-sions.Section 2(3) of the National Labor RelationsAct, as amended, provides:(3)The term "employee" ... shall not in-clude any individual employed as an agriculturallaborer... .Since 1946 the appropriation acts for the Board haveregularly carried a rider which provides that the term"agricultural laborer" shall be defined in accordancewith section 3(f) of the Fair Labor Standards Act (29U.S.C. §203) which reads as follows:"Agriculture" includes farminginallitsbranches and ... includes ... the raising of... poultry, and any practices . . . performedbya farmer or on a farm(emphasis supplied) asan incident to or in conjunction with such farm-ing operations... .The Supreme Court stated with respect to the FLSAprovision inFarmers Reservoir & Irrigation Co. v. Mc-Comb,337 U.S. 755, 762-763, that:[T]his definition has two distinct branches. First,there is the primary meaning. Agriculture in-cludes farming in all its branches.... Second,there is the broader meaning.... It includesany practices . . . which are performed either bya farmer or on a farm(emphasis supplied), inci-dently to or in conjunction with "such" farmingoperations.The Administrative Law Judge viewed only thehatchery operations of Respondent as "farming" andconcluded that the remainder of its operations werenonfarming.We agree. However, we also concludethat Respondent is but a part of Corbitt's integratednonfarming business.We do not regard Corbitt's206 NLRB No. 94 McELRATH POULTRY CO.business as being the traditional farming to whichCongress and the Supreme Court addressed them-selves,supra,;Indeed, the Department of Labor's re-gulations implementing theFLSA,which theSupreme Court validated inFarmers Reservoir & Irri-gation, supra,are in accord with our conclusion.4We next address ourselves to Respondent's conten-tion that Hatley's and Collins' duties are incidental toor in conjunction with the chicken farmers' farming.The Administrative Law Judge found, and we agree,that their duties are rather a part of Respondent's feedmill and trucking operations. The record does notsupport Respondent's assertion that they are other-wise.As Respondent's operations involved herein arenonfarming and as the duties-of its employees do notinvolve any work on a farm,' we conclude that theemployees are within our statutory jurisdiction.6ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, McElrathPoultry Company, Inc., Albertville, Alabama, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.3To hold that the nonfarming operationsof Corbittand Respondent areto be deemed agricultural because Respondent also engages in farming byoperating a hatchery would be an unwarranted departure from congressionalintent to exclude only traditional farming operations from the Fair LaborStandards Act and hence the National Labor Relations Act.4 These regulations(29 CFR 780.135)provide as follows:Feed dealers and processors sometimes enter into contractual ar-rangements with farmers under which the latter agree to raise to mar-ketable size baby chicks supplied by the former who also undertake tofurnish all the required feed and possibly additional items. Typically, thefeed dealer or processor retains title to the chickens untiltheyare sold.Under such an arrangement,the activities of the farmers andtheiremployees(emphasis supplied)in raising the poultry are clearly exempt.The activities of the feed dealer or processor on the other hand, are not"raising of poultry" and employees engaged in them cannot be exempton that ground.5SeeManeja v. WaialuaAgricultural Co.,349 U.S. 254,264-270. In makingthese findings we shall construe the exemption of "agricultural laborers"from the NLRA narrowly in accord with accepted statutoryconstruction.Sutherland,Statutory Construction,3d ed., 1973 Supp., p. 203. The SupremeCourt has similarly construed exemptions from regulatory statutes by hold-mg that the party who relies on an exemption has the burden of proof thathe falls within the exemption (see, e.g.,Federal Trade Commission v. MortonSalt Co,334 U S. 37, 44-45;Securities Exchange Commission v. RalstonPurinaCo., 346 U.S. 119, 126) and has narrowly construed the NLRA's8(a6(3) proviso.N.L.R.B. v General Motors,373 U S. 734.N.LR.B. v, Samuel B. Gass, et at,377 F.2d 438 (C.A. 1). Cf.N.LR.B.v. Victor Ryckebosch, 471F.2d 20 (C.A. 9) We note that the court inN L R B.v. StrainPoultry Farms,Inc., 405 F.2d 1025, 1032 (CA. 5), did notdisagreewith the court's conclusion inGassthat "the delivery of poultry feed wasanalogous to the delivery of electricity or water to the farmers found to benonagricultural inFarmers Irrigation,supra."DECISION355ABRAHAM H. MALLER, Administrative Law Judge: On Oc-tober 12, 1972, Amalgamated Meat Cutters & ButcherWorkmen of North America, AFL-CIO, Local 405, hereincalled the Union, filed a charge against McElrath PoultryCompany, Inc.,' herein called the Respondent. Upon saidcharge, the Regional Director for Region 10 of the NationalLabor Relations Board, herein called the Board,on Decem-ber 18, 1972, issued on behalf of the General Counsel acomplaint against Respondent. Briefly, the complaint al-leged that the Respondent had interrogated its employeesconcerning their union membership, activities,and desiresand the union membership, activities,and desiresof otheremployees; threatened its employees that their organiza-tional efforts on behalf of the Union were futile by tellingthem that they were never going to havea union; threatenedemployees with loss of benefits because of their activities onbehalf of the Union; and discharged three named employ-ees becausethey engaged in concerted activity with otheremployees for the purpose of collective bargaining andother mutual aid and protection, in violationof Section8(a)(1) and (3) of the National Labor Relations Act, asamended, (29 U.S.C. §151,et seq.)herein called the Act. Initsduly filed answer, the Respondent specifically deniedthat the Board has jurisdiction of this matterbecause Re-spondent is engaged in agriculture within the meaning ofSection 2(3) of the Act, and denied any violations of the Act.Pursuant to notice a hearing was held before me at Al-bertville,Alabama, on March 8 and 9, 1973. All partiesmere represented at the hearing and were afforded full op-portunity to be heard, to introduce relevant evidence, topresent oral argument and to file briefs with me.Briefs werefiled by the General Counsel and by the Respondent onApril 16, 1973. Upon consideration of the entire record, thebriefs, and upon my observation of each of the witnesses,Imake the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is a wholly owned subsidiary of Corbitt Poul-try Products, Inc., and owns egg hatcheries from which itobtains newborn chickens. The chickens are then placed byRespondent on various farms throughout the State of Ala-bama pursuant to lease agreements with the land owners.Title to the chickens remains in theRespondentthroughoutthe time they are raised to marketablesize.The Respondentspecifies the type of chicken houses the farmersmust havein order to raise Respondent's chickens, periodically makesinspection of the facilities, and gives specific instructions tothe farmers on the care and maintenance of the birds. Addi-tionally, Respondent furnishes all the feed for the chickenseither from its own feed mill or from theRalston Purinafeed mill in the area. The feed is delivered to the variousfarms by trucks owned by the Respondent. The truckdriversiThe complaint was amended at the hearing to reflect the correct nameof the Respondent. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDplace the feed in large storage bins where it is subsequentlydispensed to the chickens by the farmers. It is the responsi-bility of the truckdrivers to pick up the right kind of feedand get it to the right farm at the right time. From time-to-time, particularly at the end of each crop of chickens, thehen houses are sanitized by being sprayed by theRespondent's employees.2 The only other things that thedrivers did in addition to hauling feed was to keep their eyesopen for any conditions on the farms which might adverselyaffect the raising of the chickens or the driver's ability to getinto the farms. If such conditions were noted, the driverswould normally report them to the Respondent for propercorrective action.Respondent does not own any growing facilities. Nordoes the Respondent have any control over the real estateupon which the chickens are grown, other than its right ofentry to oversee the growing of the chickens to make surethat they are being grown in accordance with Respondent'sspecifications.Chickens which are designated to be broilers are raised bythe contract grower for 8 weeks, after which they are pickedup by Respondent's truckdrivers and brought to ColonialPoultry Company, an unincorporated division of CorbittPoultry Products in Albertville, where they are slaughteredand processed for the market. Chickens which are raised foregg laying purposes are called pullets and are kept on leasedfarms, where, when they mature, they produce eggs that arepicked up by Respondent's truckdrivers and brought toRespondent's premises in Albertville. When the hens com-plete their egg laying cycle, they are slaughtered and sold toconcerns manufacturing soup and pot pies.To handle the transportation of the chickens, the eggs,and the feed, Respondent owns a number of trucks, andduring the period involved herein employed 15 truckdrivers.Respondent maintains a garage where it services and repairsits trucks and other rolling equipment. Until November1972, Respondent also operated a feed mill, but that opera-tion has ceased in view of the scarcity of certain ingredients.During the calendar year preceding the filing of the com-plaint herein, which period is representative of all timesmaterial herein, Respondent sold and shipped goods valuedin excess of $50,000 directly to customers located outsidethe State of Alabama. Respondent admits that it is engagedin commerce, but denies that the Board has jurisdiction ofthe matter because Respondent is engaged in agriculture.II.THE LABORORGANIZATION INVOLVEDAmalgamated Meat Cutters&ButcherWorkmen ofNorth America, AFL-CIO, Local405, is now, and has beenat all times material herein,a labor organization within themeaning of Section2(5) of the Act:III. THE ISSUES1.Whetherthe alleged discnminatees are "employees"within the meaning of Section2(3) of the Act.s Although President McElrath testified that such spraying was done byRespondent's truckdrivers, it appears that none of the alleged discnmmateesperformed sanitation spraying on the hen houses.2.Whether the Respondent interrogated its employeesconcerning their union membership, activities, and desiresand the union membership, activities, and desires of otheremployees, in violation of Section 8(a)(1) of the Act.3.Whether the Respondent threatened its employeesthat their organizational efforts on behalf of the Union werefutile by telling them that they were never going to have aunion, and that working conditions would be changed ifthey selected the Union as their collecitve-bargaining repre-sentative, in violation of Section 8(a)(1) of the Act.4.Whether the Respondent discharged Jerry White,John H. Collins, and Lewis Hatley because of their sympa-thy for and/or activities on behalf of the Union, in violationof Section 8(a)(3) and (1) of the Act.1V. STATUS OF THE ALLEGED DISCRIMINATEESAS "EMPLOYEES" OR "AGRICULTURALLABORERS"Collins and Hatley were truckdrivers. Collins' duties con-sisted of driving a trailer-truck from Albertville to Gunters-ville,where he picked up corn in bulk and delivered it toRespondent's feed mill in Albertville. Hatley delivered feedfrom Respondent's feed mill to various chicken farms.White was a mechanic whose duties consisted of servicingand repairing Respondent's trucks. As indicated above, Re-spondent contends that it is engaged in agriculture and thatall of its employees, including each of the alleged discrimi-natees, are agricultural laborers and not employees withinthe meaning of Section 2(3) of the Act. That section of theAct, provides at the term "employee" ... "shall not includeany individual employed as an agricultural laborer."The issue is not novel. It has been before the Board andthe courts on numerous occasions. In view of the exhaustiveand scholarly review of the authorities by my brotherComeman inVictor Ryckebosch, Inc.,189 NLRB 40, en-forcement denied 471 F.2d 20 (C.A. 9, 1972), it is unneces-sary to discuss the authorities in detail here. Suffice it topoint out that in its most recent pronouncement on thissubject, the Board inImco Poultry, Division of InternationalMultifoods Corporation,202 NLRB No. 44, said:The Board has consistently held that when an employercontracts with independent growers for the care andfeeding of the employer's chicks, the employer's statusas a farmer engaged in raising poultry ends with respectto those chucks. SeeStrain Poultry Farms, Inc.,160NLRB 236; 163 NLRB 972, reversed 405 F.2d 1025(C.A. 5);Victor Ryckebosch, Inc.,189 NLRB 40, andcases cited therein, reversed 471 F.2d 20, 69 LC para.13, 223- (C.A. 9).3InImco,the persons held to be employees, rather thanagricultural laborers, spent approximately 75 percent oftheir time in` pullet transportation, 25 percent of their timein loading "spent" hens, and 1 to 2 percent of their time intransporting rice hulls which were delivered to the contractgrowers. InRyckebosch,the persons found to be "employ-ees" were engaged in hauling coops of chickens from the3 The Board in that case noted its respectiful disagreement with the fifthand ninth Circuits on this matter, and adhered to its views as expressed inVictor Ryckebosch, Inc.,andStrain, supra. McELRATH POULTRY CO.contract growers. InStrain,the "employees" were also driv-ers who hauled coops to and from the contract growers. InSamuel B. Gass,154 NLRB 728, enfd. 377 F.2d 438 (C.A.1,1967), the "employees" delivered ingredients to theemployer's feed mill and feed from the mill to the farmswhere the chickens were raised.The operations of the Respondent in the instant case andthe work of its truckdrivers bear a marked resemblance tothose involved in the above cases, and are governed by thosedecisions. The work of White, a mechanic who repaired andserviced Respondent's trucks, is even further removed fromthe concept of agricultural laborers.RespondentreliesuponMcAnally Enterprise, Inc.,152NLRB 527, which is distinguishable in that the employerwas engaged in egg processing and owned its own ranchesfrom which it obtained the eggs. The Board also noted that"although the employees here are separately supervised, itappears that permanent transfers are made between theranches and the processing plants, and the record indicatestemporary transfers are sometimes made." (Id at 530.)Also distinguishable isArkansas Valley Industries, Inc.,167 NLRB 391, relied upon by the Respondent. There, theBoard noted:Of the 39 employees sought, all worked solely in thehatcheries, except 5 who also operatesix 1-to-2-tonhatchery pickup and delivery trucks. These five em-ployees transport the eggs from the breeder farms tothe hatcheries and the chicks from the hatcheries to thebroiler farms. These duties are in addition to workperformed at the hatcheries proper, which in no waydiffers from that work performed by the other hatcheryemployees.As to the five employees who, in addition to perform-ing work at the hatcheries, engage in pickup and deliv-ery operations, it is clear that their work in the hatcheryisagricultural in nature.Moreover, although haulingitself is a nonfarming'activity, 5 it is also clear that theEmployer in operating the chicken hatcheries, is en-gaged in the exempt activity of raising poultry, and thatthe employees in making pickups and deliveries, in thecircumstances presented here, are engaged in exemptactivities. 6We therefore find these five employees are alsoagriculturallaborers.Respondent also relies uponMitchell v. Georgia BroilerSupply Inc.,186 F.Supp. 341 (D.C.Ga.). However, thesoundness of"that decision was questioned by the Court ofAppeals for the First Circuit in enforcingSamuel B. Gass,377 F.2dsupraat 444 (fn. 12).In view of all the foregoing, I find and conclude that thediscriminatees were"employees"within the meaning ofSection 2(3) of the Act.5Norton & McElroy Produce, Inc,133 NLRB 104.6 SeeStrainPoultry Farms,Inc.,160NLRB 236, at fn. 4,McAnally Enter-prise, Inc.,152 NLRB 527.V THE ALLEGED UNFAIR LABOR PRACTICES357A. Sequence of EventsShortly before September 22, 1972, the Union began toorganize Respondent's truckdrivers and mechanics. Amongthose who signed cards were Collins, White, and Hatley. Allthree were terminated on September 22. In addition, Re-spondent terminated truckdrivers Galloway and Morris onthe same day. The specific circumstances surrounding thetermination of the three alleged discriminatees are morefully discussed separatelyinfra.B. Interference, Restraint, and CoercionWhite testified that over a period of 7 months, the lastapproximately a month before his discharge, his brother-in-law, Foreman James Brooks, admittedly a supervisor, hadasked him seven or eight times whether he had heard any-thing about a union. These conversations took place at theshop, on service calls, and around White's home when theywere working around the house. On each occasion Whiteanswered in the negative. Foreman Brooks' inquiries didnot go beyond that.The General Counsel contends that by Foreman Brooks'conduct as aforesaid Respondent violated Section 8(a)(1) ofthe Act, but cites no decisions in support of his contention.I do not agree. The interrogation was void of any contextof coercion and restraint and appeared to be "instances ofinterrogation which can be properly regarded as isolated,casual, and too inconsequential in their impact to constitutea violation of the Act or to warrant a Board remedy"(BlueFlash Express, Inc.,109 NLRB 591, 597 (dissenting opin-ion)). Cf.Solo Cup Company,144 NLRB 1481,1488;UnitManager, Citronelle Unit,149 NLRB 614, 615-616;YorkManufacturing, Co.,171NLRB 754, fn. 1.Employee Russell Rogers testified that on or about Octo-ber 11, at approximately 11 a.m., he was approached byPresidentWayne McElrath at the feed mill. President Mc-Elrath toldRogersthatRogers'brother wasleading him,down,the wrong road (Rogers' brother is a union stewardat Colonial Poultry Products, the processing plant, which isunionized). According to Rogers, President McElrath said,"He wasn't going to have no union, wasn't going to have nothird party telling him what to do" President McElrath saidfurther that if they did go union, the employees would haveto wear steel-toed shoes and steel helmets and would beallowed only 30 minutes for lunch. He pointed out furtherthat Rogers' brother was making less per-hour than Rogersand would never, receive another raise.President McElrath denied ever having had any conver-sation with Rogers concerning his union activities.He pre-sented an alibi for the entire day of October 11, explainingthat he was busily engaged in preparing for a staff visit fromDon Corbitt, the president of Respondent's patent compa-ny. In this respect, his testimony was corroborated-by VicePresident L. Warren Milner who testified that he was withPresident McElrath the entire morning of October 11 and-had lunch with him that day.The complaint alleged that the foregoing conversationoccurred "on or about" October 11; and Rogers was not' 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDpositive that the conversation occurred precisely on October11. Patently, it could have occurred a day or two before orafter the date mentioned, and in that event, President Mc-Elrath's alibi would be ineffective. Although President Mc-Elrath denied generally having had any such conversationwith Rogers, I credit Rogers' testimony. Rogers testified ina straightforward, honest manner and I consider him to bea credible witness. Conversely, I have not credited PresidentMcElrath's testimony on other aspects of this case. (Seeinfra,the discussion concerning the Respondent's allegedreason for the discharge of Hatley where President Mc-Elrath's testimony was contradicted by that of DispatcherMcCamy, a witness for Respondent; and the discussionconcerning President McElrath's awareness that White wasrelated to Foreman Brooks when President McElrath au-thorized Brooks to hire White.) President McElrath's state-ments to Rogers constituted interference,restraint, andcoercion in violation of Section 8(a)(1) of the Act and I sofind.C. The Terminations of the AllegedDiscriminatees1. John H. CollinsCollins was a truckdriver for the Respondent, whose du-ties consisted of driving a trailer-truck from Albertville toGuntersville, where he got corn in bulk and took the cornto Respondent's feed mill in Albertville. He was terminatedon September 22.Collins had signed a union card approximately a weekbefore his termination. The day before his discharge, Col-lins had a conversation with truckdrivers Jones, Bohannon,and Knott at the garage. They asked him to talk to FrankDoyal, another employee, about the Union, since he andDoyal were good friends. Doyal was working on a truck atthe time, and Collins told him that the drivers were desirousof organizing a union and wanted to know if he would gowith them. Doyal replied that he would not stand in a picketline, but if everybody joined, he would go along with them.Shortly thereafter, Doyal related the incident to DispatcherMcCamy, admittedly a supervisor.Later that day, Collins, JerryWhite, and ForemanBrooks, White's brother-in-law and admittedly a supervisor,were having lunch. Collins said, "Jerry, they're going toorganize a union looks like down there . . . Well what doyou think about it?" White answered, "Well it looks like thebest thing that could happen for the working man, youknow." At this point Collins said to Foreman Brooks,"You'd make a good union steward." To this White replied,"Oh, no. He's a salaried man, he can't do that." During theconversation, Collins indicated that he would go along withthe Union 100 percent if everybody did .4While employed by the Respondent, Collins was repri-manded on three occasions. On one occasion, he had driventhe trailer-truck to Allied Mills and accidentally backed thetrailer over a barricade, causing damage to the equipment.On another occasion, he and another driver, Jones, had° Collins'testimony regarding the foregoing conversationwas corroborat-ed by White.Brooksdid not testify.been directed to drive the truck to a place where he was topick up the trailer. Although Jones was not employed by theRespondent as a truck-trailer driver, Collins permittedJones to drive the truck to the trailer and in the process ofdoing so Jones ruptured the tank on the truck.5 On the thirdoccasion, approximately 2 weeks before his termination,Collins got into an argument with another employee, Mel-vinWilson, and drew a knife. On none of these occasion,however, was Collins threatened with discharge.About a week or 10 days before his termination, Collinswas told by Vice President Herman McElrath that the Re-spondent was going to change its operation by using thetrailer-truck on a run between Shelbyville, Tennessee, andAlbertville, picking up a load of offalfrom a mill inShelby-ville and bringing it to the feed mill in Albertville for pro-cessing intofeed. Vice President McElrath told Collins thatthe run between Shelbyville and Albertville would be han-dled by a driver who lived in Shelbyville, and that Collinswould be assigned to drive an ordinary truck .6 According toCollins, he "beefed" to Dispatcher McCamy, and told him"Ronnie, they're going to take my truck. The otherone's nottoo good, I'd like to keep this one." Dispatcher McCamyreplied, "Well you ain't no better to drive an old one thanthe other boys." Collins then said, "That's true but I can getme anotherjob." To this, Dispatcher McCamy said, "Wellwhatever you think." Collins replied, "Okay." According toMcCamy, whom I credit, he reported the conversation toPresident McElrath who instructed McCamy not to encour-age Collins to stay on.When Collins reported to work on the morning of Sep-tember 22, Dispatcher McCamy told him, "You told me theother day you'd get another job if you had to drive an oldtruck.Now we're going to discharge you and let you goahead and get it." Collins replied, "All this sudden?" Mc-Camy siad, "That's right." Collins then asked to talk to VicePresidentHermanMcElrath. He found himin the garageand asked him, "Herman, did you tell McCamy to dischargeme?" HermanMcElrath replied that he did. Collins askedwhy, and Herman replied, "We're sending your truck overto Shelbyville and we don't have one for you to drive rightnow." Collins asked if seniority counted for anything, andHerman replied, "Not in thiscase."Herman McElrath alsotold Collins that his work had been satisfactory and that hewould give him a recommendation for another job. VicePresident Herman McElrath was not presentedas a witness,and Collins' testimony stands uncontradicted and is cred-ited.2.Lewis HatleyHatley was a truckdriver who had been employed by theRespondentsinceMay 1972, and as previously indicatedwas discharged on September 22. His duties consisted ofdelivering feed to the chicken farms. Approximately 3 to 5days before his discharge he signed a union card. Hatleyhad also spoken with several fellow employees, indicatinghis support for the Union.5Although Jones was employed by theRespondent as a truckdriver, hehad not driven a trailer-truckfor the Respondent.6 This changein Collins' assignment is not alleged to be a violation of theAct. McELRATH POULTRY CO.359On September 22, Hatley returned to Albertville afterdelivering feed. He called Dispatcher McCamy who toldhim that they did not have any feed made up to load up withand that he would call hum back in a few minutes. Dispatch-erMcCamy phoned Hatley, 5 minutes later, and asked himto come to his office. When Hatley did so, Dispatcher Mc-Camy told him that Vice President Herman McElrath want-ed to talk with him. Vice President McElrath came toMcCamy's office and handed Hatley his pay envelope andtold him that they could not use him any more, "that theywere cutting back due to the hours dropping, the men'shours dropping, not getting in enough time." Hatley askedwhether he was being laid off, and Vice President McElrathreplied in the affirmative. Hatley then said, "Well I guessmy brother was right then." Vice President McElrath said,"What do you mean, who's your brother, I don't knowhim." Hatley told McElrath that his brother worked for theAlabama State Department of Health in Dekalb County.McElrath replied "Oh, we was having trouble up at that gutplant before we hiredyou." IHatley then asked McElrathif seniority didn't count, pointing out that Jim Kilpatrickwas hired after he was. McElrath replied, "No, not in thiscase it don't." Hatley then left the plant .83. Jerry WhiteWhite was hired as a mechanic by the Respodent in Feb-ruary. He signed a union card approximately 1 or 2 weeksbefore his discharge on September 22.White had secured his job with the assistance of his broth-er-in-law, James Brooks, the garage foreman. At the timethat they discussed the possibility of White's going to workfor the Respondent, White wondered whether his relation-ship to Brooks might have some effect upon his chances foremployment.9 Brooks said he would mention the matter toPresident Wayne McElrath and see what he said. AccordingtoWhite's credited testimony, Foreman Brooks later toldhim that President McElrath said that as long as the job wasdone, it would not matter that they were related. White alsotestified that when he personally spoke with PresidentWayne McElrath concerning his employment, to the best ofhis recollection, President McElrath stated that as long asthe job was maintained, it was immaterial that Brooks washis brother-in-law.As previously noted, on September 21, White indicated toForeman Brooks his sympathy for the union at a lunch withBrooks and Collins.When White reported for work on September 22, helearned that Collins had been discharged, and later, thatHatley had also been discharged. At noon, White joined hisbrother-in-law, Foreman Brooks, for lunch, and when theygot into the truck to ride to the restaurant, White askedBrooks why Hatley had been fired. Brooks replied that he7 The gut plant referred to was a byproduct plant that the Respondentoperates at Geraldine, Alabama.The foregoing is based upon the credited and uncontradicted testimonyof Hatley. As previously noted, Vice-President Herman McElrath did nottestify.9White raised the issue because Ralston Purina, from whom the Respon-dent had purchased the facility, had a policy of not hiring relatives of employ-ees.didn't know how to tell White, this: But that PresidentWayne McElrath had told him to let White go, also. Whiteasked him why, and Brooks replied that it was "becauseyou're my brother-in-law." White then stated, "Well, I don'tbelieve that's the reason. Its either because of the raise Iasked him for or because of the Union." Brooks replied, "Iknow." 10Later White approached President Wayne McElrath andasked why he had been fired. Wayne McElrath replied itwas because he found out that Brooks was his brother-in-law.White told him that he did not believe that was thereason. President McElrath just grinned and said that thatwas the only reason he needed.PresidentWayne McElrath admitted that when Whitewas fired, the Respondent needed a mechanic, and on Octo-ber 5, placed an advertisement in a local newspaper for adieselmechanic." Subsequently, Respondent hired a me-chanic.4.Reasonsadvanced by the Respondentfor theterminationsRespondent contends that Hatley was laid off for busi-ness reasons,viz,that the demand for broilers is seasonaland diminishes in winter; and, because of the 8-week grow-ing period for broilers, in September Respondent reducedthe number of chicks placed on farms for broilers. Hence,the need for feed was also reduced, thereby cutting downthe number of drivers needed. Also, President Wayne Mc-Elrath testified that the Respondent was attempting to bal-ance the hours of the truckdrivers involved in hauling feedat about 50 per week, and because the cutback of the num-ber of chickens to be fed, it would be necessary to reducethe number of drivers in order to maintain the desired aver-age number of hours per week for the drivers. As a result,he chose three drivers to be laid off: Galloway, Hatley, andCollins.12 No charge was filed concerning the layoff of Gal-loway.PresidentMcElrath testified that he selected Hatley forlayoff because Hatley had been in a serious accident a fewyears earlier and had complained to his supervisor that hewas unable to unload ingredients at the mill. Although Hat-ley was senior to Kilpatrick by 3 days, under the circum-stances, President McElrath preferred to retain Kilpatrick.With regard to Collins, the Respondent maintained at thehearing that Collins was not, in fact, discharged, but hadresigned. To substantiate this, President McElrath testified'that on September 21, after he had returned to Albertvillefrom a trip to Hartford, Connecticut, Dispatcher McCamyinformed him of Collins' threatened resignation, and hzinstructedMcCamy to accept it. On brief, however, Re-spondent concedes that there is a difference of opinion asto whether Collins resigned or was laid off, but argues thatthis is immaterial because the result was that his employ-ment was terminated at a time when there was a generalreduction in force, and Collins was included in the number10The foregoing is based upon the credited and uncontradicted testimonyofWhite As previously noted, Foreman Brooks did not testify.11White, while a mechanic, was not a diesel mechanic.12According to Respondent, driver Morris was discharged for other rea-sons 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDof drivers to be laid off. Respondent now argues that Collinswas chosen for layoff because he had caused problems overthe several months preceding the layoffs. Consequently,when President McElrath had to choose a, truckdriver to belaid off, he selected Collins who had been a problem em-ployee with a bad attitude.Respondent contends that White was selected for dis-charge because President McElrath discovered that he wasBrooks' brother-in-law, and McElrath had received a com-plaint from a fellow employee that White was hiding underBrooks' coat tails.5.Concluding findings as to theterminationsRespondent had notice of the union sympathies of Col-lins and White. This was disclosed to Foreman Brooks,admittedly a supervisor, on September 21 when they hadlunch together. Also, Dispatcher McCamy, admittedly asupervisor, was aware of Collins' sympathy for the Union,when Doyal reported to McCamy that Collins had solicitedhis support for the Union on the morning of September 21.Respondent is chargeable with the knowledge of its supervi-sors.As the Respondent correctly argues, there is no directevidence that the Respondent was aware of Hatley's sympa-thy for the Union. However, itiswellsettled that directknowledge of an employee's sympathy for a union is not asine qua nonfor finding that he has been discharged becauseof his sympathy for the Union. "On the contrary, there iswell established Board and court procedent that suchknowledge may be inferred from the record as a whole"(Wiese Plow Welding Co., Inc.,123 NLRB 616, 618). See alsoLapeer Metal Products Co.,134 NLRB 1518, 1520-21;N.L.R.B. v. Long Island Airport Limousine Service Corp., 468F.2d 292 (C.A. 2, 1973). Such an inference should and mustbe drawn in the instant case because: (1) the small numberof truckdrivers (15); (2) the fact that Hatley had spoken infavor of the Union to other employees; (3) the timing ofdischarge which occurred on the same day that two otherknown union sympathizers were discharged; and (4) the factthat when Hatley inquired of Vice President Herman Mc-Elrath whether seniority counted, McElrath gave him thesame answer as he gave Colling: "No, not in this case, itdon't."Respondent's argument that the discharges of the truck-drivers was occasioned by a reduction in the number ofbroilers placed on farms in fall is not a defense when itappears that the drivers selected for termination were select-ed because of their sympathy for the Union. Furthermore,the defense is partially negated by the fact that shortly afterthe discharge of Collins and Harley, the Respondent rehiredSteadam, a former employee.As for the reasons advanced by the Respondent for se-lecting Collins and Hatley for termination, I find them tobe pretextual.With regard to Collins, although it does notappear that he was a model employee, having been repri-manded on three occasions, it is apparent that the Respon-dent did not consider his derelictions sufficiently serious towarrant his discharge when they occurred, or even in theaggregate, as the last incident occurred approximately 2weeks before his discharge. Indeed, Collins was not eventhreatened with discharge on those occasions. It is well set-tled that a discharge cannot be justified for reasons which"were not thought of sufficient importance to warrant adischarge at the time they occurred"(N.L.R.B. v. Greens-boro Coca Cola Bottling Company,180 F.2d 840, 843 (C.A.4). See also G &W Electric Specialty Company,154 NLRB1136, 1145, enforcement denied on other grounds 360 F.2d873 (C.A. 7, 1963);Volkswagen South Atlantic Distributor,Inc.202 NLRB No. 87.The contention that Collins had offeredhis resignationand President McElrath had instructed Dispatcher Mc-Camy to accept it, is without merit. It appears from Dis-patcherMcCamy's testimony which I credit that he hadinformed President McElrath of Collins' threatened resig-nation when Collins indicated that he was unhappy at beingdirected to drive a different truck. Yet President McElrathdid not at that time instruct McCamy to accept Collins'resignation. It was only after Supervisors Brooks and Mc-Camy learned of Collins'unionsympathy and activity, thatPresident McElrath instructed McCamy to accept Collins'resignation. And this occurred on the very next day afterRespondent's supervisors learned of Collins' sympathy andactivity for the Union.PresidentMcElrath's reason for selecting Hatley overKilpatrick for discharge, even though Hatley was senior toKilpatrick, likewise will not withstand scrutiny. PresidentMcElrath testified that he selected Harley for layoff becauseof his physical condition, feeling that employee Kilpatrickwas in better physical shape to unload ingredients at thefeed mill.13 President McElrath testified further that Hatleyhad complained to his supervisor that he was not able tounload ingredients at the mill. However, Dispatcher Mc-Camy, Hatley's supervisor, called as a witness on behalf ofthe Respondent, contradicted President McElrath,statingthat he did not recall ever having heard any complaintsfrom Harley about doing his work. McCamy testified fur-ther that he did not observe any incidents wherein Hatleycould not unload the bags of ingredients at the feed mill. Inthe light of the foregoing, I am compelled to conclude thatRespondent's reasons for selecting Hatley for dischargewere purely pretextual. The circumstances detailed aboveindicating Respondent's knowledge of Hatley's union sym-pathies fully support the conclusion that he was selected fordischarge because of his sympathy for the Union.I do not credit President McElrath's testimony that he didnot know until a week before White's discharge that Whitewas Brooks' brother-in-law. White testified credibly that itwas he who raised with Brooks the question whether hisrelationship to Brooks might be an impediment to his secur-ing a job with Respondent and that Brooks assured himafter discussing the matter with President McElrath that thelatter did not consider the relationship to be an impediment.If Brooks had not in fact discussed the matter with PresidentMcElrath, presumably the Respondent would have calledBrooks to so testify. Yet Brooks was not called as a witness.Furthermore, the garage is a relatively small shop and in a13Approximately 2-1/2 years before Hatley's discharge,he had been in-vo"lved,m an accident in which he had fractured a leg, ankle, aran, and collarbone McELRATH POULTRY CO.361relatively small town where matters of relationship are gen-erally well known among the populace, and more especiallyamong employers and employees. In the case of White, too,the timing and circumstances of his discharge compel theconclusion that the reason assigned by the Respondent waspurely pretextual and that White was discharged for hisunion sympathy. First, it does not appear that the Respon-dent had a policy against employing relatives of other em-ployees. To the contrary, the record shows that other relatedemployees worked for the Respondent and continue to beso employed. Second, White was discharged immediatelyafter Brooks learned of White's union sympathy-(Appar-ently Brooks' loyalty to his employer was greater than hisloyalty to his brother-in-law.) Third, whenWhite toldBrooks that he did not believe that his relationship toBrooks was the reason for his discharge, but that the reasonwas either that he had asked for a raise or because of theUnion, Brooks cryptically replied, "I know." Fourth, whenWhite told President McElrath that he did not believe thathis relationship to Brooks had anything to do with his dis-charge, PresidentMcElrath replied that that was all thereasonthat he needed.A review of the foregoing reveals a common thread run-ning through the discharges: All three were union sympath-izers andwere abruptly dischargedon the sameday. BothCollins and White were discharged the day after they haddisclosed their sympathy for the union. All three were re-buffed when they sought to question their discharges. Thus,when Collins and Hatley raised the issue of their seniority,they were each told by Vice President Herman McElraththat seniority did not count "in this case." Similarly, whenWhite told President McElrath that he did not believe thathis relationship to Brooks was the real reason for his dis-charge, President McElrath grinned and said that was allthe reason he needed. As the Court of Appeals for the tenthCircuit said in-Betts Baking Company v. N.L.RB.,380 F.2d199 (1967), at 204,Rarely, if ever, does an employer admit that an em-ployee has been discharged for participation in unionactivities.Discrimination must, therefore, usually beproved by circumstantial evidence, and properly so.See alsoN.L.R.B. v. Glenn Berry Manufacturers, Inc., 422F.2d 748 (CA. 10, 1970);McGraw-Edison Company v. N.L.R.B.,419 F.2d 67 (C.A. 8, 1969).Respondent argues that there is no evidence of unionanimus on the part of the Respondent prior to the dis-charges.14 To the contrary, Respondent points out thatwhen it took over Colonial Poultry Company, in which theUnion already represented the employees, it not only agreedto recognize the Union immediately, but agreed to acceptthe collective-bargaining contract in its entirety withoutquestion or negotiations. These are indeed circumstances to14 In the circumstances of this case it is unnecessaryto rely uponevidenceof post-discharge union animus,i.ePresident McElrath's threats to employ-ee Rogers,made within a month after the discharges,as supporting thefinding that the discharges were discrimmatonly motivated It should benoted,however, that such evidence may be considered in this contextMajes-ticMolded Products, Inc,143 NLRB 71, 72, enfd. 330 F.2d 603 (C.A. 2, 1964).be considered, and I have taken them into account to arriv-ing at my conclusion. However, these considerations cannotprevail against the host of other circumstances detailedabove which demonstrate that the only reasonable explana-tion for the discharges is Respondent's hostility to theUnion.Murray Golub, d/b/a Golub Bros. Concessions,140NLRB 120, 129. Although the Respondent may have had agood relationship with the Union in its processing plant(Colonial Poultry Products), its drivers and mechanics wereunorganized, and apparently the Respondent preferred thatit remain so. Cf.Willard Bronze Company,148 NLRB 1686,1691.Respondent also points to the fact that other employees,particularly drivers Knott and Bohannon, who were sympa-thetic to the union were not discharged. The short answeris that this "does not exculpate . . . [Respondent] from thecharge of discrimination as to those discharged"(N.L.R.B.v.W. C. Nabors Co.,196 F.2d 272, 276 (C.A. 5)). See alsoGolub Bros. Concessions, supra.Under all the circumstances, I find and conclude that theRespondent discharged Collins, Hatley, and White in viola-tion of Section 8(a)(3) and (1) of the Act.VI. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section V,above, occurring in connection with the operations of theRespondent set forth in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow thereof.VIL THE REMEDYHaving found that the Respondenthas engaged in unfairlabor practices within the meaning of Section 8(a)(1) and (3)of the Act, I shall recommend that it cease and-desist there-from and that it take certain affirmative action designed toeffectuate the policies of the Act.Having found that the Respondent discriminatorily dis-charged John H. Collins, Lewis Hatley, and Jerry White, Ishall recommend that the Respondent be ordered to offerthem immediate reinstatement to their former jobs, dis-charging, if necessary, any employees hired to fill such jobs,or if those jobs no longer exist, to substantially equivalentpositions, without prejudice to their seniority or other rights,and make them whole for any loss of earnings each mayhave suffered by reason of such discharges, with interest tobe computed in the customary manner.tsI shall further recommend that the Respondent be or-dered to preserve and make available to the Board or itsagents, upon request, payroll and other records to facilitatethe computation of the backpay due and the right to em-ployment.As the unfair labor practices committed by the Respon-dent are of a character striking at the root of the employees'15F.W. Woolworth Company,90 NLRB 289;Isis Plumbing & Heating Co.,138 NLRB 716. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDrights safeguardedby the act,I shall recommend that itcease and desist from infringing in any manner on rightsguaranteed in Section7 of the Act.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3. John H. Collins, Lewis Hatley, and Jerry White wereemployees within the meaning of Section 2(3) of the Act,when they were employed by the Respondent.4.By threatening employee Rogers, the Respondent hasengaged in an unfair labor practice within the meaning ofSection 8(a)(1) of the Act.5.By discriminatorily discharging John H. Collins, LewisHatley, and Jerry White, the Respondent has engaged inunfair labor practices within the meaning of Section 8(a)(3)and (1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing finding of fact, and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER 16Respondent, McElrath Poultry Company, Inc., its offi-cers, agents,successors,and assigns, shall:1.Cease and desist from(a)Threatening its employees with changes in workingconditions if they select Amalgamated Meat Cutters &ButcherWorkmen of North America, AFL-CIO, Local405, as their collective-bargaining representative.(b)Discouragingmembership in Amalgamated MeatCutters & Butcher Workmen of North America, AFL-CIO,Local 405, or in any other labor organization of its employ-ees, by discharging or in any other manner discriminatingagainst employees in regard to hire and tenure of employ-ment or any type of working conditions of employment.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights to self-organization, to form, join,or assistany labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activity for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act:(a)Offer to John H. Collins, Lewis Hatley, and JerryWhite immediate and full reinstatement to their formerjobs, discharging, if necessary, any employees hired to fillsuch jobs, or if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniority orother rights, and make them whole for any loss of earningseach may have suffered by reason of such discharges in themanner set forth in the section of this Decision entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying all recordsnecessary for the determination of the amount of backpaydue and the right to reinstatement.(c)Post at its plant in Albertville, Alabama, copies of theattached notice marked "Appendix." 17 Copies of the noticeon forms provided by the Regional Director for Region 10,after being duly signed by an authorized representative ofthe Respondent, shall be posted by the Respondentimmedi-ately upon receipt thereof and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or cov-ered by any other material.(d)Notify the Regional Director for Region 10, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.16 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommendations,and recommended Order herein shall, asprovided in Sec. 102.48 of the Rules and Regulations, be adopted by theBoard and become its findings,conclusions,and order and all objectionsthereto shall be deemed waived for all purposes.17 In the event that the Board's Order is enforced by a judgment of theUnited States Court of Appeals, the words in the notice reading, "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten our employees with changes inworking conditions if they select Amalgamated MeatCutters & Butcher Workmen of North America, AFL-CIO, Local 405 as their collective-bargaining represen-tative.WE WILL NOT discourage membership in Amalgamat-ed Meat Cutters & Butcher Workmen of North Ameri-ca,AFL-CIO, Local 405, or in any other labororganization of our employees, by discharging or inany other manner discriminating against employees inregard to hire and tenure of employment or any typeof working conditions of employment.WE WILL NOT in any other manner interfere with, re-strain, or coerce our employees in the exercise of theirrights to self-organization, to form, join, or assist anylabor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities.WE WILL offer to John H. Collins, Lewis Hatley, andJerryWhite immediate and full reinstatement to theirformer jobs, discharging, if necessary, any employees McELRATHPOULTRY CO.hired to fill such jobs,or if those jobs no longer exist,to substantially equivalent positions,without prejudiceto their seniority or other rights,and make them wholefor any loss of earnings each may have suffered byreason of such discharges.All of our employees are free to become and remainmembers of the above-named Union or any other labororganization,or to refrain from doing so.MCELRATH POULTRY COMPANY,INC.(Employer)DatedBy363(Representative)(Title)Thisis an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby anyother material.Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Peachtree Building,Room 701, 730Peachtree Street,N.E., Atlanta,Georgia 30308, Telephone404-526-5760.